‘significant index no rr vvo4t5u sz _ department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep set ep rr tad company this letter constitutes notice that pursuant to your request of date as modified by your authorized representative’s letter dated date -named and andard for the december code have been december your request for waivers of the minimum fundj waivers of the percent tax under sec_4971 of the internal_revenue_code granted for the above-named plan for the plan years ending and december plan for the plan years ending december december have been withdrawn and the case has been closed by this office the waivers of the percent tax have been granted in accordance with b of the employee retirement income security act erisa the amounts for which the waivers have been granted are equal to percent of the accumulated funding deficiencies in the funding_standard_account as of december ll and december extent such funding deficiencies have not been corrected ine end of the plan years for which the waivers have been granted to the 2uu548u the company manufactures straight and specialized builders and and associated tooling used by steel mills and steel coil processors and hardened wear parts for machines the company also provides regrinding services on the knives it manufactures as well as miscellaneous products including resale items the company is privately held with nearly of the outstanding and issued shares owned by one family according to information submitted by your authorized representative the company intends to file a request with the pension_benefit_guaranty_corporation to effect a distress termination of the plan _machine this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in - and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact - sincerely yours ae donna m prestia manager employee_plans actuarial group
